Case 1:21-cv-20846-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                       CASE NO.:


  THEREZINHA CRISTINA FILIPPELLI,
  AND OTHER SIMILARLY SITUATED INDIVIDUALS,

                PLAINTIFF(S),
  VS.

  LUCIANA A. FRAGALI,

              DEFENDANT.
  ____________________________________________/

                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

         Plaintiff, THEREZINHA CRISTINA FILIPPELLI, and other similarly situated

  individuals, by and through the undersigned counsel, sue Defendant, LUCIANA A. FRAGALI

  and allege:

     1. This is an action to recover money damages for unpaid wages under the laws of the United

         States. This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C. §

         201-219 (Section 216 for jurisdictional placement) (“the Act”).

     2. Plaintiff, THEREZINHA CRISTINA FILIPPELLI, is a resident of Miami-Dade County,

         Florida, within the jurisdiction of this Honorable Court. Plaintiff is a covered employee

         for purposes of the Act.

     3. Defendant LUCIANA A. FRAGALI an individual Defendant who resides in Miami-Dade

         County, Florida.

     4. Plaintiff was a live-in nanny who performed various duties which included: picking up and

         driving minor children, taking care of their needs, buying supplies, and, through this


                                                 1

                                           Jara Law Firm
Case 1:21-cv-20846-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 2 of 5




        business activity, affects interstate commerce. Plaintiff’s work for the Defendant likewise

        effects interstate commerce. Plaintiff was employed by Defendant as a live-in nanny by

        LUCIANA A. FRAGALI.

     5. While employed by Defendant, the Defendant failed to pay the Plaintiff any wages for one

        entire pay period. Plaintiff earned $12.50 per hour during her employment with the

        Defendant.

     6. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the time of

        the filing of this complaint, Plaintiff’s good faith estimate of unpaid wages are as

        follows:

        Actual Damages plus interest, representing the amount of unpaid wages on a weekly

        basis is as follows:

                     •   Pay period one (pay period January 16, 2021 through January 18, 2021):

                         Plaintiff worked 42 hours ($12.50 per hour) of unpaid wages for a total

                         amount due of $525.00.

        THEREFORE, the Plaintiff is owed a total of $525.00 in unpaid wages.

        Liquidated Damages representing an equal amount in double damages/liquidated

        damages of: $525.00.

        TOTAL DAMAGES: $1,050.00 plus reasonable attorney’s fees and costs of suit.

                           COUNT I: FAILURE TO PAY/MINIMUM WAGE
                             VIOLATION BY LUCIANA A. FRAGALI

     7. Plaintiff, THEREZINHA CRISTINA FILIPPELLI, re-adopts each and every factual

        allegation as stated in paragraphs 1 through 6 above as if set out in full herein.

     8. At all times material hereto, the Defendant, LUCIANA A. FRAGALI, failed to comply

        with Title 29 U.S.C. §§201-219 and 29 C.F.R. and § 516.2 and §516.4 et seq. in that the
                                                  2

                                            Jara Law Firm
Case 1:21-cv-20846-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 3 of 5




        Plaintiff, THEREZINHA CRISTINA FILIPPELLI, performed services and no provision

        were made by the Defendant to properly pay her as required by the act. The additional

        persons who may become Plaintiffs in this action were weekly paid employees and/or

        former employees of the Defendant, LUCIANA A. FRAGALI, who are and who were

        subject to the unlawful payroll practices and procedures of the Defendants.

     9. Defendant, LUCIANA A. FRAGALI knew and/or showed reckless disregard for the

        provisions of the Act concerning the payment of wages required by the Fair Labor

        Standards Act (FLSA) and remain owing the Plaintiff, THEREZINHA CRISTINA

        FILIPPELLI, straight wages as set forth above.

     10. Plaintiff, THEREZINHA CRISTINA FILIPPELLI, is entitled to recover double damages.

        Defendant, LUCIANA A. FRAGALI never posted any notice, as required by the Fair

        Labor Standards Act (FLSA) and Federal Law, to inform employees of their federal rights

        to minimum wage payments.

     11. Defendant, LUCIANA A. FRAGALI willfully and intentionally refused to pay the

        Plaintiff, THEREZINHA CRISTINA FILIPPELLI, minimum wages as required by the law

        of the United States as set forth above and remains owing Plaintiff these wages since

        January 18, 2021.

     12. Plaintiff, THEREZINHA CRISTINA FILIPPELLI, has retained the law offices of the

        undersigned attorney to represent her in this action and is obligated to pay reasonable

        attorney’s fees.

     13. Defendant, LUCIANA A. FRAGALI, has violated the FLSA’s prompt payment

        requirement by failing to pay Plaintiff, THEREZINHA CRISTINA FILIPPELLI,

        promptly.


                                                3

                                          Jara Law Firm
Case 1:21-cv-20846-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 4 of 5




     14. Defendant, LUCIANA A. FRAGALI violation of FLSA provisions concerning prompt,

        regular payment of wages was willful.

     15. Defendant, LUCIANA A. FRAGALI knew and/or showed reckless disregard for the

        provisions of the FLSA and its regulations concerning prompt, regular payment of wages.

     16. Plaintiff, THEREZINHA CRISTINA FILIPPELLI, is entitled to recover liquidated

        damages in an amount equal the actual damages for Defendant’s FLSA violation.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff and those similarly-situated request that this Honorable Court:

               A.      Enter judgment for Plaintiff and other similarly-situated and against the

        Defendants, LUCIANA A. FRAGALI on the basis of Defendants’ willful violations of the

        Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

               B.      Award Plaintiff actual damages in the amount shown to be due for unpaid

        wages, with interest; and

               C.      Award Plaintiff an equal amount in double damages/liquidated damages;

        and

               D.      Award Plaintiff reasonable attorneys' fees and costs of suit; and

               E.      Grant such other and further relief as this Court deems equitable and just

        and/or available pursuant to Federal Law.




                                                 4

                                           Jara Law Firm
Case 1:21-cv-20846-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 5 of 5




                                            JURY DEMAND

          Plaintiff and those similarly-situated demand trial by jury of all issues triable as of right by

  jury.

  Dated: March 2, 2021.

                                                         Respectfully submitted,

                                                      JARA LAW FIRM
                                                      13876 SW 56 Street, Suite 262
                                                      Miami, Florida 33175
                                                      Telephone: (305) 372-0290
                                                      Franklin@JaraLaw.com
                                                      Joanna@JaraLaw.com

                                                      By: /s/ Franklin A. Jara_______
                                                      Franklin Antonio Jara, Esq.
                                                      Fla. Bar No. 636681
                                                      Counsel for Plaintiff




                                                     5

                                               Jara Law Firm
